EXHIBIT 99.7 Certification required by Rule 13a-14(b) and Section 1350 of Chapter 63 of Title 18 of the United States Code, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the annual report of ARC Resources Ltd. ("ARC") on Form 40-F for the fiscal year ending December31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I,P. Van R. Dafoe, Senior Vice-President and Chief Financial Officer of ARC, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of ARC. /s/P. Van R. Dafoe Name: P. Van R. Dafoe Title: Senior Vice-President and Chief Financial Officer March17, 2015
